Citation Nr: 1220404	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  05-38 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gynecological disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1988 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing at the RO in January 2009 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in the final adjudication of this claim, but additional development is necessary before a decision on the merits may be made.  Although the Veteran is not competent to diagnose a gynecological disability, she is competent to testify as to statements regarding treatment or diagnosis provided by a doctor.  The Veteran has testified that she was diagnosed with fibroid tumors during service and placed on birth control to control the bleeding.  The record contains no evidence to the contrary.  Therefore, the Board finds the Veteran's statements to be credible.  

McLendon v. Nicholson,  provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case regarding the Veteran's claimed gynecological disability.  The Veteran's treatment records show several diagnoses while her appeal was pending, including fibroids, an enlarged uterus, ovarian cysts, menometrorrhagia, and eventually a total hysterectomy.  The record also contains evidence of a diagnosis of fibroids during service.  The evidence, however, is insufficient to determine if the Veteran has a current diagnosis related to her diagnosis during service.  Therefore, the Board finds that a VA examination and opinion is necessary regarding her claim for a gynecological disability.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by to ascertain the nature and etiology of any current gynecological disability.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should provide a diagnosis for any current gynecological disability and clearly address the following:

a.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any disability diagnosed prior to her total hysterectomy had its onset during service or is causally or etiologically related to service.  For the purposes of this opinion, the examiner should assume that the Veteran's statements regarding a diagnosis of fibroids during service are credible.

b.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's total hysterectomy is causally or etiologically related to service.  For the purposes of this opinion, the examiner should assume that the Veteran's statements regarding a diagnosis of fibroids during service are credible. 

c.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current gynecological disability had its onset during service or is causally or etiologically related to service.  For the purposes of this opinion, the examiner should assume that the Veteran's statements regarding a diagnosis of fibroids during service are credible.   

A complete rationale should be given for any opinion provided.

2.  Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for a gynecological disability may be granted.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


